DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,542,966 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Epting on 12/23/2021.
Claim 1: An anchor for implantation in tissue, the anchor comprising: 
a shell having a guide and a first passage and a second passage defined by the guide; 
a first suture fixedly attached in the first passage of the shell; 
, wherein the internal locking mechanism is closer to the second passage than the first passage; 
a shuttle suture having two two ends having a suture loop configured to receive the first suture and the other of the two ends having a free end; and 
the shuttle suture passing downwardly in the second passage and looping upwardly into and through the internal locking mechanism, 
wherein, upon the first suture being received by the suture loop and the free end of the shuttle suture being pulled, the first suture first passes into the second passage of the shell and then into the internal locking mechanism, and the internal locking mechanism locks the first suture to the anchor.

Claim 3 line 4, the limitation “the movable includes” has been changed to “the movable cleat includes”. 

	Claim 4: A method for implantation of a suture 
providing a suture anchor including a shell having a first passage, a second passage defined by a guide, a first suture fixedly attached in the first passage, and an internal locking mechanism proximate to the second passage having a movable cleat, wherein the internal locking mechanism is closer to the second passage than the first passage; 
providing a shuttle suture having two ends, one of the two ends having a suture loop configured to receive the first suture and the other of the two ends having a free end, the shuttle suture passing downwardly in the second passage of the shell and looping upwardly into and through the internal locking mechanism; 
passing the first suture through the tissue and then through the suture loop;
pulling the free end of the shuttle suture until the first suture first passes into the second passage of the shell and then into the internal locking mechanism; 

wherein the internal locking mechanism locks the first suture to the shell.


Claim 6: An anchor for implantation in tissue using a first suture, the anchor comprising: 
a shell having a guide and a first passage and a second passage defined by the guide; 
a member in the first passage of the shell configured for fixed attachment of the first suture; 
an internal locking mechanism proximate to the second passage of the shell having a movable cleat, wherein the internal locking mechanism is closer to the second passage than the first passage; 
a shuttle suture having two ends, one of the two ends having a suture loop configured to receive the first suture and the other of the two ends having a free end; and 
the shuttle suture passing downwardly in the second passage and looping upwardly into and through the internal locking mechanism, 
wherein, upon the first suture being received by the suture loop and the free end of the shuttle suture being pulled, the first suture first passes into the second passage of the shell and then into the internal locking mechanism, and the internal locking mechanism locks the first suture to the anchor.


Claim 7: An anchor for implantation in tissue using a first suture, the anchor comprising: 
a shell having a guide and a first passage and a second passage defined by the guide; 
a member in the first passage of the shell configured for fixed attachment of the first suture; 
, wherein the internal locking mechanism is closer to the second passage than the first passage; 
a shuttle suture having two ends, one of the two ends having a suture loop configured to receive the first suture and the other of the two ends having a free end; and 
the shuttle suture passing downwardly and looping upwardly into and through the internal locking mechanism, 
wherein, upon the first suture being received by the suture loop and the free end of the shuttle suture being pulled, the first suture first passes into the second passage of the shell and then into the internal locking mechanism, and the internal locking mechanism locks the first suture to the anchor.

Claims 8-13 are canceled. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the internal locking mechanism is closer to the second passage than the first passage and wherein, upon the first suture being received by the suture loop and the free end of the shuttle suture being pulled, the first suture first passes into the second passage of the shell and then into the internal locking mechanism, and the internal locking mechanism locks the first suture to the anchor (claims 1, 4, 6 and 7).
The prior art of record of Weisel (US Pub No. 2006/0106423) discloses (Figures 1-7 and 15) everything in claims 1, 4, 6 and 7 including a shell (2) having a guide (18) 
The limitations as stated above in claims 1, 4, 6 and 7 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771